            Case 1:20-cv-00626-PAE Document 9 Filed 08/18/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                        :
TRUSTEES FOR THE MASON TENDERS                                          :
DISTRICT COUNCIL WELFARE FUND, PENSION                                  :    20 Civ. 626 (PAE)
FUND, ANNUITY FUND, AND TRAINING                                        :
PROGRAM FUND, and JOHN J. VIRGA, IN HIS                                 :   OPINION & ORDER
FIDUCIARY CAPACITY AS DIRECTOR,                                         :
                                                                        :
         AND                                                            :
                                                                        :
ROBERT BONANZA, AS BUSINESS MANAGER                                     :
OF THE MASON TENDERS DISTRICT COUNCIL                                   :
OF GREATER NEW YORK,                                                    :
                                                                        :
                                              Petitioners,              :
                                                                        :
                            -v-                                         :
                                                                        :
UNIVERSAL PRESERVATION GROUP,                                           :
                                                                        :
                                              Respondent.               :
                                                                        :
------------------------------------------------------------------------X

PAUL A. ENGELMAYER, District Judge:

        Petitioners—the Trustees for The Mason Tenders District Council Welfare Fund, Pension

Fund, Annuity Fund, and Training Program Fund, (the “Funds”), and the Mason Tenders District

Council of Greater New York (the “Union”)—seek confirmation of an arbitral award issued

against respondent Universal Preservation Group (“Universal”). See Dkt. 1 (“Pet.”), Ex. 1.

(“Award”). Universal is an employer bound to a Collective Bargaining Agreement (the “CBA”)

with the Union. See Pet. ¶¶ 6–7. On January 23, 2020, petitioners commenced this action

pursuant to Section 301 of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185.

For the following reasons, the Court confirms the Award.
               Case 1:20-cv-00626-PAE Document 9 Filed 08/18/20 Page 2 of 8




I.        Background 1

          A.      The Parties and Their Agreements

          The Funds are multiemployer labor-management trust funds organized and maintained

pursuant to ERISA. Pet. ¶ 1. Their principal place of business at 520 8th Avenue, Suite 600,

New York, NY 10018. Id. The Union is a labor organization that represents employees working

in an industry affecting commerce as defined by Section 501 of the LMRA. Id. ¶ 2. It maintains

its principal place of business at 520 8th Avenue, Suite 650, New York, NY 10018. Id.

Universal is an “employer” in an industry affecting commerce and maintained this status at all

times relevant to this lawsuit. Id. ¶ 3. It is located at 120 Commerce Court, Cheshire, CT,

06410. Id.

          Universal became bound to the CBA in 2014 and has not terminated that agreement. Id.

¶ 6; Award at 1. The CBA requires Universal, inter alia, to pay contributions to the Funds for all

employees covered by the CBA, at the rates set forth in that agreement. Pet. ¶ 7. Additionally,

Article 6.15.i of the CBA binds Universal to the “Trust Agreements,” which require Universal to

pay those monthly contributions no later than 15th day of the month following the month for which

they are due as provided in the CBA. Id. ¶ 11; Award at 1. Furthermore, the Trust Agreements

hold Universal responsible for unpaid contributions, interest on unpaid contributions determined

by using the rates prescribed by 26 U.S.C. § 6621, reasonable attorney’s fees and costs, and other

equitable relief as the court deems appropriate. Pet. ¶ 9. Finally, the Trust Agreements provide

that in the case that Universal is delinquent in payment of its contributions to the Funds, the

Trustees may initiate arbitral proceedings to enforce Universal’s obligations. Id. ¶ 13.




1
    The following undisputed facts are derived from the Petition and the exhibits attached thereto.


                                                   2
            Case 1:20-cv-00626-PAE Document 9 Filed 08/18/20 Page 3 of 8




       B.      The Arbitral Award

       A dispute arose between Petitioners and Universal when Universal failed to meet its

payment obligations for the periods of June 1, 2016 to December 26, 2017, and June 1, 2018 to

September 30, 2018. Id. ¶ 14. On approximately December 4, 2018, Petitioners gave notice to

Universal, and initiated arbitral proceedings before Arbitrator Joseph Harris, who sent a notice of

the scheduled hearing to Universal by email. 2 Id. ¶ 15; Award at 1. Despite being notified of the

arbitration, Universal did not appear. Pet. ¶ 16; Award at 1.

       Petitioners presented evidence of the audit they conducted and the associated delinquent

contributions. Pet. ¶ 16; Award at 2. On January 24, 2019, arbitrator Harris issued the Award,

finding that, based “[upon] the substantial and credible evidence that was presented,” Universal

owed the Funds the delinquent contributions. Award at 2. Harris directed Universal to pay to

the Funds a total of $201,895.00, comprising delinquent contributions, interest, liquidated

damages, late payment interest, costs, and fees. Id. at 3.

       C.      This Action

       On January 23, 2020, after Universal failed to comply fully with petitioners’ demand for

the Award amount, petitioners filed this action seeking to confirm the Award. Dkt. 1. On

February 4, 2020, petitioners effected service, making the deadline for an answer February 28,



2
 The email gave adequate notice to Universal concerning the arbitral proceedings. Alternative
dispute resolution, such as arbitration, requires “fundamental fairness.” Euromarket Designs,
Inc. v. McGovern & Co., LLC, No. 08 Civ. 7908 (LTS) (DCF), 2009 WL 2868725, at *4
(S.D.N.Y. Sept. 3, 2009) (citing Congressional Securities, Inc. v. Fiserv Correspondent Services,
Inc., 102 Fed. App’x 190, 191–92 (2d Cir. 2004)). The fundamental fairness standard is met
“when the parties have had adequate notice and opportunity to be heard by unbiased decision-
makers.” Wise v. Marriott Intern., Inc., No. 06 Civ. 11-1439 (LAP), 2007 WL 2780395, at *4
(S.D.N.Y. Sept. 24, 2007) (citation omitted). Harris’ email letter provided that degree of notice
to Universal. See Local 210 Warehouse & Prod. Employees Union, AFL-CIO v. Envtl. Servs.,
Inc., 221 F. Supp. 3d 306, 311 (E.D.N.Y. 2016) (finding that an email from an arbitrator was
sufficient to put both parties on notice regarding the status of the proceedings).


                                                  3
             Case 1:20-cv-00626-PAE Document 9 Filed 08/18/20 Page 4 of 8




2020. Dkt. 8. Universal, despite having been served, has not opposed the Petition or otherwise

participated in this matter.

II.     Discussion

        A.      Applicable Legal Standards

        “Arbitration awards are not self-enforcing,” and they “must be given force and effect by

being converted to judicial orders by courts.” Power Partners MasTec, LLC v. Premier Power

Renewable Energy, Inc., No. 14 Civ. 8420 (WHP), 2015 WL 774714, at *1 (S.D.N.Y. Feb. 20,

2015) (quoting D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 104 (2d Cir. 2006)). The Federal

Arbitration Act provides a “‘streamlined’ process for a party seeking ‘a judicial decree

confirming an award.’” Salzman v. KCD Fin., Inc., No. 11 Civ. 5865 (DLC), 2011 WL

6778499, at *2 (S.D.N.Y. Dec. 21, 2011) (quoting Hall St. Assocs. v. Mattel, Inc., 552 U.S. 576,

582 (2008)).

        “Normally, confirmation of an arbitration award is a summary proceeding that merely

makes what is already a final arbitration award a judgment of the court, and the court must grant

the award unless the award is vacated, modified, or corrected.” D.H. Blair, 462 F.3d at 110

(citation omitted). In this Circuit, “[t]he showing required to avoid summary confirmation of an

arbitration award is high . . . .” Willemijn Houdstermaatschappij, BV v. Standard Microsys.

Corp., 103 F.3d 9, 12 (2d Cir. 1997) (quoting Ottley v. Schwartzberg, 819 F.2d 373, 376 (2d Cir.

1987)); see also Duferco Int’l Steel Trading v. T. Klaveness Shipping A/S, 333 F.3d 383, 388 (2d

Cir. 2003) (“It is well established that courts must grant an [arbitrator’s] decision great

deference.”).

        Review of an arbitral award by a district court “is ‘severely limited’ so as not unduly to

frustrate the goals of arbitration, namely to settle disputes efficiently and avoid long and

expensive litigation.” Salzman, 2011 WL 6778499, at *2 (quoting Willemijn, 103 F.3d at 12).


                                                  4
          Case 1:20-cv-00626-PAE Document 9 Filed 08/18/20 Page 5 of 8




Indeed, “an arbitration award should be enforced, despite a court’s disagreement with it on the

merits, if there is ‘a barely colorable justification for the outcome reached.’” Landy Michaels

Realty Corp. v. Local 32B-32J, Serv. Emps. Int’l Union, 954 F.2d 794, 797 (2d Cir. 1992)

(quoting Andros Compania Maritima, S.A. v. Marc Rich & Co., 579 F.2d 691, 704

(2d Cir. 1978)).

       A motion to confirm an arbitral award against a party that has failed to oppose the motion

is evaluated under the legal standards applicable to a motion for summary judgment. See D.H.

Blair, 462 F.3d at 109–10. To prevail on such a motion, the movant must “show[] that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). In making this determination, the court must view all facts “in the

light most favorable” to the non-moving party. Tolan v. Cotton, 572 U.S. 650, 657 (2014)

(citations omitted). In determining whether there are genuine issues of material fact, the court is

“required to resolve all ambiguities and draw all permissible factual inferences in favor of the

party against whom summary judgment is sought.” Johnson v. Killian, 680 F.3d 234, 236

(2d Cir. 2012) (quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)).

       “Even when a motion for summary judgment is unopposed, the district court is not

relieved of its duty to decide whether the movant is entitled to judgment as a matter of law.”

Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 242 (2d Cir. 2004); see also Amaker v.

Foley, 274 F.3d 677, 681 (2d Cir. 2001). In reviewing an unopposed motion for confirmation of

an arbitration award,

       [A] court may not grant the motion without first examining the moving party’s
       submission to determine if it has met its burden of demonstrating that no material
       issue of fact remains for trial. If the evidence submitted in support of the summary
       judgment motion does not meet the movant’s burden of production, then summary
       judgment must be denied even if no opposing evidentiary matter is presented.




                                                 5
            Case 1:20-cv-00626-PAE Document 9 Filed 08/18/20 Page 6 of 8




D.H. Blair, 462 F.3d at 110 (emphasis in original) (quoting Vt. Teddy Bear Co., 373 F.3d at 244).

Where “[t]here is no indication that the arbitration decision was made arbitrarily, exceeded the

arbitrator’s jurisdiction, or otherwise was contrary to law . . . a court must grant an order to

confirm an arbitration award upon the timely application of a party.” Herrenknecht Corp. v. Best

Rd. Boring, No. 06 Civ. 5106 (JFK), 2007 WL 1149122, at *2 (S.D.N.Y. Apr. 16, 2007) (citing

9 U.S.C. § 9; Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984)).

       B.      Confirmation of the Arbitral Award

       On the basis of the Award, and on the very limited review that is appropriate, the Court

finds that summary judgment is warranted, as petitioners have shown there is no material issue of

fact in dispute. The arbitrator acted within the scope of the authority granted him by the parties,

and found “substantial and credible evidence” that Universal was required to make certain

payments to the Funds, and that it failed to do so, as revealed by evidence submitted by

petitioners at the arbitration hearing. Award at 2–3. From this, the Court concludes that there is

at least a “barely colorable justification for the outcome reached,” and, by all indications, a more

than colorable one. Landy Michaels Realty Corp., 954 F.2d at 797 (citation omitted).

Accordingly, the Court confirms the Award in favor of petitioners, for a total amount of

$201,895.00.

       C.      Attorneys’ Fees Associated with this Action

       Independent of the fee component of arbitrator Maher’s Award, petitioners also request

fees and costs incurred in bringing the instant Petition. Pet. ¶ 19. Absent statutory authority,

however, the Court ordinarily may not grant an application for attorneys’ fees. Trs. of N.Y.C.

Dist. Council of Carpenters Pension Fund v. Dejil Sys., Inc., No. 12 Civ. 005 (JMF), 2012 WL

3744802, at *4 (S.D.N.Y. Aug. 29, 2012) (parties not necessarily entitled to fees and costs

associated with bringing petition to confirm arbitration award for recovery of delinquent


                                                  6
            Case 1:20-cv-00626-PAE Document 9 Filed 08/18/20 Page 7 of 8




contributions) (citing Abondolo v. Jerry WWHS Co., Inc., 829 F. Supp. 2d 120, 130 (E.D.N.Y.

2011)); Laundry, Dry Cleaning Workers & Allied Indus. Health Fund v. Stainless Partners, Inc.,

No. 07 Civ. 3542 (CPS), 2007 WL 3232260, at *3 n.4 (E.D.N.Y. Oct. 31, 2007) (denying request

for attorneys’ fees where petitioners failed to submit any time records). Section 301 of the

LMRA does not provide such authority.

       In the absence of such authority, the Court may nonetheless award attorneys’ fees under

its inherent equitable powers when opposing counsel acts in bad faith. See Carpenters Pension

Fund, 2012 WL 3744802, at *4. Petitioners, however, have not provided evidence upon which

the Court could find bad faith here. Accordingly, the Court does not award fees and costs

associated with bringing the Petition.

       D.      Post-Judgment Interest

       Petitioners also seek post-judgment interest. Pet. ¶ 19. Such interest “shall be allowed

on any money judgment in a civil case recovered in a district court . . . at a rate equal to the

weekly average 1-year constant maturity Treasury yield, as published by the Board of Governors

of the Federal Reserve System, for the calendar week preceding the date of the judgment.”

28 U.S.C. § 1961(a). Awards of post-judgment interest under § 1961 are mandatory. See

Cappiello v. ICD Publ’ns, Inc., 720 F.3d 109, 113 (2d Cir. 2013) (collecting cases). An order

confirming an arbitral award is to be “docketed as if it was rendered in an action,” and “have the

same force and effect, in all respects, as, and be subject to all the provisions of law relating to, a

judgment in an action; and it may be enforced as if it had been rendered in an action in the court

in which it is entered.” 9 U.S.C. § 13(c). Accordingly, § 1961 applies to actions to confirm

arbitral awards. See, e.g., Westinghouse Credit Corp. v. D’Urso, 371 F.3d 96, 101–02 (2d Cir.

2004) (awarding post-judgment interest in arbitration case). The Court therefore also awards

interest to accrue from the date judgment is entered until payment is made.


                                                   7
             Case 1:20-cv-00626-PAE Document 9 Filed 08/18/20 Page 8 of 8




                                        CONCLUSION

       For the reasons stated above, the Court confirms the Award in favor of petitioners and

issues judgment in the amount of $201,895.00, plus post-judgment interest pursuant to 28 U.S.C.

§ 1961(a).

       The Court respectfully requests that the Clerk of Court close this case.



                                                             PaJA.�
       SO ORDERED.

                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge

Dated: August 18, 2020
       New York, New York




                                                8
